Proceeding pursuant to CPLR article 78 to review a determination of the respondent Division of Housing and Community Renewal, dated January 15, 1985, which, after a hearing, affirmed a determination of a district rent administrator, which had granted a landlord’s application for a certificate of eviction, finding that the landlord had the right to refuse to renew the petitioner’s lease.
Determination confirmed and proceeding dismissed on the merits, with costs.
The record establishes an immediate and compelling necessity on the part of the landlord for possession of the petition*391er’s apartment, because a local ordinance (Mount Vernon Building Code, art 2, § 38 [b]) required that the building have a resident superintendent. As the respondent’s determination is based on substantial evidence, it must be upheld (see, Matter of Foster v Joy, 91 AD2d. 610; Matter of Wiener v Gabel, 18 AD2d 1025).
The petitioner’s assertion that the Emergency Housing Rent Control Law (McKinney’s Uncons Laws of NY § 8585 [2] [a] [L 1946, ch 274, as amended by L 1984, ch 234, § 2]), which shields elderly, long-term and disabled tenants from eviction, should apply to this case is not persuasive. That statute, on its face, applies only to those situations where an owner seeks occupancy of an apartment for the owner’s personal use or for the use of the owner’s immediate family (cf. Matter of Cutrupi v Joy, 114 AD2d 847). Mangano, J. P., Gibbons, Niehoff and Spatt, JJ., concur.